Title: From Alexander Hamilton to Benjamin Walker, 25 June 1799
From: Hamilton, Alexander
To: Walker, Benjamin


          
            Dr. Sir,
            New York June 25th. 1799
          
          The Officers of the Provisional Army are to be appointed. Two Regiments will be Officer’d from this State. I am desired to recommend Characters. You will be sensible that when these corps are called into Actual service, the situation of affairs must be very serious and it must be then very difficult to has for military men to keep out of the Scene. How far will this idea go to induce you to accept the Command of a Regt. if offered to you?
          When you answer this letter question, you will oblige me by adding the recommendation of fit characters for Officers. On this head I shall count upon particular Circumspection—
          With great regard &c &c
          Benjamin Walker Esqir.
        